Exhibit 10.18

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of December 31,
2014 (the “Effective Date”), by and between AMVAC CHEMICAL CORPORATION, a
California corporation (the “Company”), and Ulrich Trogele (“Employee”) to set
forth the terms and conditions of the Company’s employment of Employee.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. Employment.

(a) The Company hereby employs Employee and Employee hereby accepts employment
by the Company pursuant to the terms and conditions of this Agreement.

(b) Employee is engaged by the Company with such title and capacity as set forth
in the Schedule of Responsibilities attached to this Agreement as Schedule “A”
(the “Schedule of Responsibilities”). Employee shall fully, faithfully,
diligently and competently render the services and perform the duties described
in the Schedule of Responsibilities and such other duties not inconsistent
therewith that may be assigned to Employee from time to time by the Company.
Employee shall conform to and comply with the lawful and reasonable directions
and instructions given to Employee by the Company.

(c) Employee shall devote Employee’s full time, attention and energies to the
business of the Company during Company working hours. Employee shall use
Employee’s best efforts to further enhance and develop the best interests and
welfare of the Company. The Company shall be entitled to all of the benefits,
profits and other results arising from or incident to all work, services and
advice of Employee.

(d) Employee shall not be employed or engaged in any other business activity,
whether or not such activity is pursued for gain, profit, or other pecuniary
advantage, without the prior written consent of the Company.

(e) The Company will advise Employee of its corporate rules, policies and
procedures that apply to Company employees generally then in effect and as may
be amended or adopted by the Company from time to time in the Company’s sole and
absolute discretion (the “Company Policies”). Employee shall comply with all
Company Policies. If there are any inconsistencies between any term of this
Agreement and any of the Company Policies, this Agreement shall govern and
control.

 

-1-



--------------------------------------------------------------------------------

2. Period of Employment. Employee’s employment by the Company shall be for a
period of three (3) years, commencing on the Effective Date and ending not later
than three (3) years after the Effective Date, unless earlier terminated
pursuant to Section 6 of this Agreement (the “Employment Period”). After the
Employment Period, Employee shall be an “at will” employee of the Company.

3. Compensation. For services rendered to and duties performed by Employee for
the Company during the Employment Period pursuant to the terms and conditions of
this Agreement, the Company will offer to Employee such compensation and
benefits specifically set forth in the Compensation Schedule attached to this
Agreement as Schedule “B” (collectively, the “Compensation”).

4. Business Expenses. The Company, pursuant to its Company Policies, will
reimburse Employee for reasonable and necessary expenses incurred within the
scope of Employee’s employment in carrying out Employee’s services and duties
under this Agreement, provided that such expenses are (a) deductible by the
Company to the maximum extent permitted under the relevant rules and regulations
of the Internal Revenue Code, (b) incurred and submitted for reimbursement in
accordance with the Company Policies, and (c) evidenced by itemized and
documented accounting of such expenditures.

5. Withholdings. The Company shall deduct and withhold from all compensation
payable to Employee hereunder, including, without limitation, the Compensation,
all applicable federal, state and local income and employment withholding taxes
and any other amounts required to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances, or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to Employee.

6. Termination.

(a) Termination for Cause. The Company shall have the right to terminate
Employee’s employment for “Cause” (as defined below) at any time, without prior
notice. In the event of termination of Employee’s employment for Cause, all
rights of Employee (and Employee’s dependents and legal representatives) under
Sections 1, 2 and 3 of this Agreement shall cease as of the date of such
termination. For purposes of this Agreement, termination for “Cause” by the
Company is defined as follows:

(1) Employee is convicted of or pled guilty or nolo contendere to (i) a felony
that is likely to impair Employee’s ability to perform under this Agreement or
otherwise have a significant adverse effect upon the Company, any of its
affiliates, or any of their businesses or reputations, or (ii) a felony or
misdemeanor which results in a term of incarceration in any correctional
institution;

 

-2-



--------------------------------------------------------------------------------

(2) Employee commits or conspires to commit an act of dishonesty, theft, gross
carelessness, or other misconduct against the Company or any of its affiliates;

(3) has engaged in the abuse of alcohol or any illegal drug or intoxicant, or
distributed or conspired to distribute any such substance, or engaged in the
abuse of any prescription drug, during working hours or at any facilities of the
Company or any of its affiliates;

(4) has committed or conspired to commit any act or series of acts that
constitute unlawful harassment or discrimination based on an unlawful
classification;

(5) has committed or conspired to commit any act or series of acts without
approval by the Company’s Board of Directors which would have a significant
adverse effect on the Company, any of its affiliates, or any of their businesses
or reputations;

(6) has engaged in a willful or grossly negligent failure to perform duties or
services for the Company;

(7) has improperly used or disclosed, or conspired to improperly use or
disclose, confidential or proprietary information of the Company or any of its
affiliates;

(8) has committed any act or omission that constitutes a material breach by
Employee of any of Employee’s obligations or agreements under this Agreement,
but only after the Company has provided notice of such breach to Employee and
Employee fails or refuses to correct such breach within ten (10) days of such
notice; provided, however, that no prior notice is required for any event set
forth in conditions (1) through (7), inclusive, of this Section 6(a); or

(9) fails to relocate to California on a permanent basis with the intention of
establishing residency in California within twelve (12) months after the
effective date hereof.

(b) Termination Due to Death or Disability. If Employee, due to physical or
mental disability or incapacity as determined by the Company in its discretion,
is unable to perform Employee’s duties under this Agreement, the Company shall
have the right to terminate Employee’s employment on thirty (30) days’ prior
written notice. If Employee is able to and recommences rendering services and
performing Employee’s duties under this Agreement within such thirty (30)-day
notice period, such notice shall be deemed to have been withdrawn. In addition,
in the event of Employee’s death or disability, Employee or Employee’s personal
representatives, as the case may be, shall be entitled to receive all earned but
unpaid compensation through the date of termination on a pro-rated basis.

 

-3-



--------------------------------------------------------------------------------

(c) Termination Without Cause. Notwithstanding anything to the contrary, the
Company shall have the right to terminate Employee’s employment without Cause or
for any or no reason, at any time, effective immediately upon written notice to
Employee. If the Company exercises its rights under this Section 6(c) during the
Employment Period, provided that Employee signs a release and waiver acceptable
to the Company and subject to the immediately following sentence, the Company
will pay to Employee as severance, an amount equal to the greater of (i) the
aggregate annual base salary and health insurance benefits for the remainder of
the term of employment hereunder, or (ii) the Employee’s annual base salary and
health insurance benefits. Such severance amount will be paid in equal amounts
as per the Company’s standard payroll schedule over the remainder of the term of
this Agreement, provided that Company may discontinue making such payments (and
Employee will forfeit further payments) in the event that Employee accepts
employment with a business that results in Employee directly competing with the
Company in any of its then-current major markets. Severance payment(s) made
under this paragraph 6(c) will not be paid if Employee qualifies for a severance
payment under the Change-in-Control Severance Agreement. Employee shall not be
terminated to avoid payment under the Change-in-Control Severance Agreement.

7. Disclosures and Assignment of Rights.

(a) Employee hereby agrees promptly to disclose to the Company and Employee
hereby, without further compensation, assigns and agrees to assign to the
Company or its designees, Employee’s entire right, title, and interest in and to
all designs, trademarks, logos, business plans, business models, business names,
economic projections, product innovations, discoveries, formulae, processes,
manufacturing techniques, trade secrets, customer lists, supplier lists,
inventions, research, improvements, ideas, know-how, patents, service marks, and
copyrightable works (collectively, “Inventions”), including, without limitation,
all rights to obtain, register, perfect and enforce all Inventions, which relate
to Employee’s work for the Company, whether or not during normal working hours,
or which are aided by the use of Company time, material, equipment, or
facilities; it being understood, however, that no rights are hereby conveyed in
Inventions, if any, made by Employee prior to Employee’s employment with the
Company and disclosed pursuant to Section 7(c) of this Agreement.

(b) Employee agrees to perform, during and after the Employment Period, all acts
deemed necessary or desirable by the Company to permit and assist it, at its
reasonable expense, including execution of documents and assistance and
cooperation in legal proceedings, in obtaining and enforcing the full benefits,
enjoyments, rights and title in the items assigned to the Company as set forth
in Section 7(a) of this Agreement.

 

-4-



--------------------------------------------------------------------------------

(c) Except as specifically set forth in the Disclosure of Inventions attached to
this Agreement as Schedule “C” (or if nothing is listed therein), there are no
Inventions that Employee wishes to exclude from the operation of Section 7(a) or
7(b) of this Agreement.

(d) Employee understands, and hereby acknowledges having received notice, that
Sections 7(a) and (b) of this Agreement do not apply to an invention which
qualifies fully under the provisions of California Labor Code Section 2780,
which is substantially set forth in Schedule “D” attached to this Agreement.

8. Conflicts of Interest. Employee recognizes that Employee owes a primary and
fiduciary duty to the Company and that Employee shall not have any interest,
financial or otherwise, direct or indirect, or engage in any business or
transaction of any nature, which is in conflict with the proper and faithful
discharge of Employee’s duties and services as an employee of the Company.
Without limiting the generality of the foregoing, Employee shall not, while
employed by the Company, directly or indirectly:

(a) be employed by or receive any compensation from a customer, supplier or
competitor of the Company or any of its affiliates;

(b) have any ownership or financial interest of any nature in a customer,
supplier or competitor of the Company or an of its affiliates, except where such
ownership is stock in a corporation and consists of less than one percent
(1%) of the outstanding capital stock of the corporation and where such stock is
publicly traded and listed on a recognized stock exchange or actively traded in
the over-the-counter market;

(c) have or participate in any dealings on behalf of the Company with a
customer, supplier or competitor of the Company or any of its affiliates that
employs, or more than five percent (5%) of whose ownership interest is
beneficially held by, Employee’s spouse or any brother, sister, parent, child or
grandchild of Employee or Employee’s spouse, or any person living in Employee’s
household or the spouse of any of the foregoing persons;

(d) engage or participate in any activity, business enterprise, business
opportunity, employment, occupation, consulting, or other business activity
which the Company shall reasonably determine to be, or reasonably planned to be,
in competition with the Company or any of its affiliates, or to interfere with
Employee’s duties as an employee of the Company, EXCEPT THAT, the Company is
aware that Employee is directly a part of, and involved with, Trogele Energy and
Consultancy, LTD, LLC, and that Employee is an adjunct Professor at the Berlin
School of Economics and Law, and that Employee’s continuing work for, and
connection with, both entities will not be considered a violation of this
paragraph or this Agreement; or

 

-5-



--------------------------------------------------------------------------------

(e) solicit, accept or receive any gift having a value of $500.00 or more,
whether in the form of money, service, loan, hospitality (except for ordinary
business meals), thing or promise, or in any other form, under circumstances in
which it could reasonably be inferred that the gift was intended to influence
Employee, in the performance of Employee’s duties on behalf of the Company or
was intended as a reward for any action on Employee’s part on behalf of the
Company, unless such fact or activity is first fully disclosed in writing to the
Company and the Company first approves in writing of such fact or activity.

(f) The Company agrees that Employee may, upon Board of Director approval, which
approval will not be unreasonably withheld, hold independent, non-conflicting,
director positions with other corporations.

9. Information of Others. Employee certifies and acknowledges that Employee will
not disclose or utilize in Employee’s work with the Company any secret or
confidential information of others (including any prior employers), or any
inventions or innovations of Employee’s own which are not included within the
scope of this Agreement.

10. Confidential Information. The Company and/or one or more of its affiliates
may, from time to time, provide Employee with confidential information,
proprietary information, or trade secrets regarding the Company and/or one or
more of its affiliates, including, without limitation, information regarding
business methods, plan, products, pricing, customer lists, and other
confidential customer information, including, but not limited to, contact names,
purchasing authority(ies), product, know-how and/or customer service
requirements, buying patterns and other proprietary information (collectively,
“Confidential Information”). Except in furtherance of the Company’s business and
without the Company’s prior written consent, Employee shall not, directly or
indirectly, disclose, use, communicate, appropriate, or exploit any Confidential
Information during the Employment Period and thereafter.

11. intentionally omitted

12. Non-Raiding. Employee will not, either during the Employment Period or for a
period of one (1) year thereafter, either directly or indirectly, hire, solicit,
induce or attempt to induce or encourage any of the Company’ employees, agents,
or contractors to cease or significantly reduce providing services to the
Company. Employee represents and warrants that Employee’s experience and
abilities are such that compliance with the covenants contained in this
Section 12 will not cause any undue hardship or unreasonable restriction on
Employee’s ability to earn a livelihood.

13. Return of Property. Employee agrees that upon request by the Company, and in
any event upon termination of employment, Employee shall turn over to the
Company all Confidential Information, Inventions, documents, notes, papers, and
other material in whatever media relating to the Company in Employee’s
possession or control, together with all material, documents, notes, pagers, and
other work product in whatever media which is connected with or derived from
Employee’s services to the Company.

 

-6-



--------------------------------------------------------------------------------

14. Remedies. Employee recognizes and acknowledges that a breach of any
provision under Sections 7, 8, 9, 10, 12 and/or 13 of this Agreement could not
reasonably be compensated in damages in an action at law and that the Company
and/or any of its affiliates shall be entitled to seek injunctive relief
obtainable in a court of competent jurisdiction, which may include, but shall
not be limited to, restraining Employee from rendering any service which would
breach this Agreement. Notwithstanding the foregoing, no remedy conferred by any
of the specific provisions of this Agreement, including, without limitation,
this Section 14, is intended to be exclusive of any other remedy, and each and
every remedy shall be cumulative and in addition to every other remedy given
under this Agreement now or hereafter existing at law or in equity or by statute
or otherwise. The election of any one or more remedies by the Company and/or any
of its affiliates shall not constitute a waiver of the right to pursue other
available remedies. These obligations shall survive the termination of
Employee’s employment.

15. Arbitration. Except as provided in this Section 15, any and all claims
between Employee and the Company, any of its affiliates and/or any of their
respective directors, officers, employees or agents that arise out of Employee’s
employment, including, without limitation, disputes involving the terms of this
Agreement, Employee’s employment by the Company or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, and any claims of discrimination or other claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, the California Fair Employment and Housing Act,
or any other federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
subject of Employee’s employment with the Company or Employee’s termination,
shall be resolved through final and binding arbitration. The only claims not
covered by this Section 15 are claims for equitable relief for violation of any
provision under Sections 7, 8, 9, 10, 12 and/or 13 of this Agreement and claims
for benefits under the workers’ compensation or unemployment insurance laws,
which will be resolved pursuant to those laws. Notices of requests to arbitrate
a covered claim must be made within the applicable statute of limitations.
Binding arbitration will be conducted in Orange County, California in accordance
with the rules and regulations of the American Arbitration Association (“AAA”).
Discovery may be carried out under the supervision of the arbitrator appointed
pursuant to the rules of the AAA. Employee will be responsible for paying the
same fee to initiate the arbitration that Employee would pay to file a civil
lawsuit. The Company will pay any remaining cost of the arbitration filing and
hearing fees, including the cost of the arbitrator; each side will bear its own
attorneys’ fees, that is, the arbitrator will not have authority to award
attorneys’ fees unless a statutory section at issue in the dispute authorizes
the award of attorneys’ fees to the prevailing party, in which case the
arbitrator has authority to make such award as permitted by the statute in
question.

 

-7-



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Survival. Sections 1, 2 and 3 of this Agreement, inclusive, shall terminate
upon termination of Employee’s employment with the Company, and all other
provisions of this Agreement shall survive such termination and be enforceable
in accordance with their terms.

(b) Attorneys’ Fees. In the event that an action or proceeding is brought to
enforce any provision under Sections 7, 8, 9, 10, 12 and/or 13 of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs from the non-prevailing party.

(c) Waiver of Breach. The waiver by the Company or Employee of any breach of any
provision herein shall not be binding upon the Company or Employee unless in
writing, and shall not constitute a continuing waiver or a waiver of any
subsequent breach.

(d) Assignment. Neither this Agreement nor any of the parties’ rights and
obligations hereunder may be assigned by a party without the prior written
consent of the other party hereto; provided, however, that the Company may
assign any or all of its rights and obligations under this Agreement to (i) an
affiliate of the Company, or (ii) a surviving entity in connection with a merger
or consolidation involving the Company or a purchase or sale of all or
substantially all of the Company’s assets, so long as such surviving entity
assumes the Company’s obligations under this Agreement.

(e) Entire Agreement; Oral Statement Not Binding. This Agreement taken together
with the offer letter dated as of the date hereof and the letter regarding
relocation reimbursement contains the entire agreement of the parties relating
to the subject matter hereof and may not be waived, changed, modified, extended
or discharged orally, but only by agreement specifically referencing this
Agreement that is signed by the party against whom enforcement of any such
waiver, change, modification, extension or discharge is sought. Employee
acknowledges that the Company is not bound by any oral or other unauthorized
statements or promises regarding salary, benefits, length of employment or any
other conditions of Employee’s employment. All previous agreements or
arrangements between the Company and Employee are hereby terminated. Each party
acknowledges and agrees that no representations, inducements, promises or
agreements, orally or otherwise, have been made by either party, or anyone
acting on behalf of either party, that are not expressly set forth in this
Agreement, and that no other agreement, statement or promise shall be valid or
binding unless modified or amended pursuant to this Section 16(e). This
Agreement may not be modified or amended unless in writing and signed by both
Employee and the Company, acting through its Chief Executive Officer or
President.

 

-8-



--------------------------------------------------------------------------------

(f) Severability. If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction or
arbitrator, as the case may be, to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or arbitrator, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. Should any provision of this Agreement become or be
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

(g) Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

(h) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly given and delivered if delivered by messenger, or
mailed by registered or certified mail, postage prepaid, return receipt
requested, to the parties at the addresses set forth below (or at such other
addresses for a party as shall be specified by like notice) and shall be deemed
given on the date on which so delivered by messenger or three (3) days following
the date on which so mailed.

 

If to the Company: 

4695 MacArthur Boulevard, Suite 1200 Newport Beach, California 92660 Attn: Chief
Executive Officer or President

With copy to:

Attn: General Counsel

If to Employee:

[                    ]

[                    ], or

at such other last known address on record with the Company.

(i) Enforceability. This Agreement inures to the benefit of the permitted
successors and permitted assigns of the Company, and is binding upon Employee’s
heirs and legal representatives. No course of conduct or failure or delay in
enforcing any provision of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.

 

-9-



--------------------------------------------------------------------------------

(j) Headings. The headings of the sections or subsections in this Agreement are
for convenience only and shall not control or affect the meaning or construction
or limit the scope or intent of any of the provisions of this Agreement.

(k) Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event any ambiguity or question of intent
arises, this Agreement shall be construed as having been drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions
hereof. Any act or series of act required to be performed by the Company under
this Agreement shall be performed on behalf of the Company by its Chief
Executive Officer, President, or other officer duly authorized by the Company’s
Board of Directors.

(l) Facsimile Signatures. This Agreement may be executed by a party’s signature
transmitted by facsimile or electronically (as a pdf), and copies of this
Agreement executed and delivered by means of either facsimile or pdf signatures
shall have the same force and effect as copies hereof executed and delivered
with original signatures. The parties may rely upon facsimile or pdf signatures
as if such signatures were originals. A party executing and delivering this
Agreement by facsimile shall promptly thereafter deliver a counterpart signature
page of this Agreement containing said party’s original signature.

(m) Counterparts. This Agreement may be executed by the parties in one or more
counterparts, each of which when so executed shall be an original and all such
counterparts shall constitute one and the same instrument. Confirmation of
execution by electronic transmission of a facsimile signature page shall be
binding upon any party so confirming.

* * * *

[Remainder of page intentionally left blank; signatures follow]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of the date first written above.

 

“Company”

 

AMVAC Chemical Corporation, a California corporation

By:    

Name:    

Title:      

“Employee”

 

Ulrich Trogele, as an Individual

 

S-1



--------------------------------------------------------------------------------

SCHEDULE “A”

TO EMPLOYMENT AGREEMENT

SCHEDULE OF RESPONSIBILITIES

 

Title: Chief Operating Officer of AMVAC Chemical Corporation Location: Employee
shall perform the services and duties principally at the Company’s offices
located at 4695 MacArthur Court, Suite 1200, Newport Beach, California 92660, or
at such other location or locations as may be designated by the Company from
time to time. Start Date: Employee shall commence his employment on January 5,
2015.

Essential duties and responsibilities—you will be responsible for leading the
growth of the company’s global business through marketing, sales and business
development, including without limitation:

 

  •   Sales—managing the entire sales force, both domestic and international,
with a focus on improving key customer relationships; establishing
accountability of the sales force (both through periodic reports and the setting
of performance objectives); motivating and incentivizing sales personnel;
improving sales forecasting and budgeting; and increasing product sales.

 

  •   Marketing—providing market analysis for all product lines; creating
marketing plans for all regions; establishing a strategy for product
distribution through the channels; designing and administering effective
customer programs; developing novel product solutions (e.g., pre-mixes, tank
mixes, formulations, delivery systems) for the purpose of increasing product
sales; assessing the strengths and weaknesses of the company’s product portfolio
and recommending additions or deletions to effect greater growth and
profitability; and developing promotional materials for distribution at centers
of influence.

 

  •   Business Development—defining a direction and making a plan for expanding
the company’s portfolio through a combination of (i) licensing or joint
development of products from universities, research institutions and technology
companies; (ii) acquisition of product lines from other agchem companies; and
(iii) merger and/or acquisition with complementary companies. It is expected
that you will use existing relationships and develop additional ones both here
and abroad for these purposes.

 

  •   Serving as a key member of the Executive Management team, participating in
regular meetings of the team and in the development and review of the Company’s
annual budget, product plans, sales plans, the organic growth matrix and the
Company’s five year business plan.

 

A-1



--------------------------------------------------------------------------------

Dated:     Company Dated:     Employee

 

A-2



--------------------------------------------------------------------------------

SCHEDULE “B”

TO EMPLOYMENT AGREEMENT

COMPENSATION SCHEDULE

Annual Base Salary: Pursuant to the terms and conditions of this Agreement, the
Company will pay to Employee an annual base salary of Three Hundred Sixty
Thousand Dollars ($360,000), payable in accordance with the Company’s
then-existing payroll schedule, policies and procedures. The Company, in its
sole discretion, may otherwise from time to time increase Employee’s salary as
it deems appropriate, but such increases shall have no effect on or alter the
obligations of the Company or other rights of the Employee as provided under
this Agreement.

Initial Bonus: In addition to the base salary and other forms of compensation
set forth in this Schedule B, thirty (30) days after commencement of employment,
Employee shall be entitled to receive a one-time bonus in the amount of one
hundred fifty thousand dollars ($150,000.00) subject to the Company’s standard
payroll deductions.

Restricted Stock Awards: Subject to terms and conditions of the 1994 Stock
Incentive Plan, as amended, of American Vanguard Corporation, a Delaware
corporation (“American Vanguard”), and the execution of a Restricted Stock
Agreement containing terms and conditions by and between Employee and American
Vanguard, on each of the effective date hereof, Employee shall receive (a) seven
thousand five hundred (7,500) shares of American Vanguard Common Stock that vest
ninety (90) days after the date of commencement of employment (the “Commencement
Date”), (b) seven thousand five hundred (7,500) restricted shares of American
Vanguard Common Stock that vest on the one year anniversary of the Commencement
Date, (c) seven thousand five hundred (7,500) restricted shares of American
Vanguard common stock that vest on the second anniversary of the Commencement
Date, (d) seven thousand five hundred restricted shares of American Vanguard
common stock that vest on the third anniversary of the Commencement Date, and
(e) seven thousand five hundred (7,500) performance shares that vest upon both
the passage of three years of continuous service (measured from the Commencement
Date) and the achievement of certain financial targets measured over the course
of fiscal years 2015, 2016 and 2017.

Future Equity Awards: Employee shall be eligible to receive future awards of
equity (whether restricted stock, options, performance shares and/or other forms
of securities) as part of periodic awards made by the Board of Directors to
select employees. The form, amount and terms of these awards are to be
determined by the Board in their discretion.

 

B-1



--------------------------------------------------------------------------------

Car Allowance: Employee shall be provided a car allowance of One Thousand Five
Hundred Dollars ($1500) per month which amount will be paid to Employee monthly
in full.

Vacation: During the term of the Employment Period, Employee shall be entitled
to a maximum of four (4) weeks of vacation time each calendar year (or a
prorated portion thereof). In the event that Employee is unable or fails to take
the total amount of vacation time authorized herein during any calendar year,
such unused vacation shall not roll over or be credited to the subsequent
year(s), but will be paid out in cash, and the balance of accrued vacation
reduced to zero at the end of such calendar year.

General Benefits: Pursuant to the terms and conditions of this Agreement,
Employee may participate in benefit plans (subject to the provisions of such
plans) and other perquisites which are made generally available to the Company’s
other employees and for which Employee qualifies, including, without limitation:
group health, dental, life, accident and disability insurance; the Company’s
401k plan; flexible spending accounts; and the Company’s Employee Stock Purchase
Plan.

Bonus. Employee shall be entitled to receive an annual bonus the amount, payment
terms and other conditions of such bonus shall be subject to determination by
the Company’s Board of Directors, based upon both individual and company-wide
performance taking into consideration the bonus parameters for the position.

Change-in-Control Severance. In lieu of the severance provisions set forth in
paragraph 6(c) hereof, Employee shall be entitled to participate in the
severance arrangement for Company executives in the event of a
change-in-control, the terms of which are set forth in Schedule E hereto.

 

Dated:     Company Dated:     Employee

 

B-2



--------------------------------------------------------------------------------

SCHEDULE “C”

TO EMPLOYMENT AGREEMENT

DISCLOSURE OF INVENTIONS

Except as set forth below, there are no Inventions that I wish to exclude from
the operation of Section 7(a) or 7(b) of this Agreement:

 

Dated:     Employee

 

C-1



--------------------------------------------------------------------------------

SCHEDULE “D”

TO EMPLOYMENT AGREEMENT

CALIFORNIA LABOR CODE SECTION 2780

California Labor Code Section 2870 substantially provides:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his rights in an invention to his
employer shall not apply to an invention that the employee developed entirely on
his or her own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

(b) To the extent that a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 

D-1



--------------------------------------------------------------------------------

SCHEDULE “E”

TO EMPLOYMENT AGREEMENT

FORM OF CHANGE-IN- CONTROL SEVERANCE AGREEMENT